SUAREZ, J.
Christian Senat appeals from a denial of relief pursuant to Florida Rule of Criminal Procedure 3.850. We dismiss this appeal without prejudice in order that the petitioner may obtain a signed, written order filed with the clerk of the lower tribunal, and included in the record on appeal. See Fla. R.App. P. 9.020(h); see Favata v. State, 917 So.2d 1012, 1012 (Fla. 1st DCA 2006) (“To the extent that the appellant challenges the trial court’s denial of his Florida Rule of Criminal Procedure 3.850 motion for postconviction relief, we decline to address the propriety of that denial because the record fails to contain a signed, written order disposing of the appellant’s motion.”).